Citation Nr: 0400852	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  99-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for residuals of a right 
shoulder injury.

Entitlement to service connection for residuals of a right 
knee injury.

Entitlement to service connection for a low back disability.

Entitlement to service connection for migraine headaches.

Entitlement to service connection for disability exhibited by 
blurred vision.

Entitlement to a compensable disability rating for right ear 
hearing loss.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from March 1980 to March 1983 and 
subsequent periods of active duty for training and inactive 
duty for training in the United States Army Reserves, which 
have not yet been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran filed a timely substantive appeal in May 1999.  
On the appeal form, he indicated that he desired to present 
sworn hearing testimony before a Veterans Law Judge at his 
local RO.  No such hearing has been scheduled or held.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 20.700 (2003).  
He has a right to a hearing on appeal before a Veterans Law 
Judge for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you when 
further action is required on your part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


